Title: To George Washington from Colonel Theodorick Bland, 25 July 1777
From: Bland, Theodorick
To: Washington, George

 

Sr
Bound Brook [N.J.] July 25th 1777

I intercepted a deserter this evening from Elizth Town in his way to Chester County Pensylvania. He is one of the greens as they are called, & belonged to Allens Battalion in Skinners Brigade his name John Watts or Watson formerly belonged to the Delaware Blues; He says he left Staten Island on wednesday about noon. that on Sunday last the fleet consisting as was Said of 500, but as he thinks, between three & 400 Sail, came out from York to Sandy Hook, on monday 20 or 30 Saild from thence & went directly to sea some of these large ships; on tuesday about 50 Sail more followed, & on wednesday the whole fleet saild—he says there are no troops now on Staten Island except five Battals. of greens consisting of as he thinks one thousand Men, that Skinner has the cheif Command; and that the Militia to the amount as he has heard of 1000 Patroll the Island Badly armed He says the Jagers are at new York, some of the Hessians, and one or two British Regts—As far as he could learn their intentions were to land at Lewis Town and opposite New Castle and March their Army up both sides of the Delaware to cover their Shipping, which were to go up the River. He says the wind Sat fair for that course when the fleet saild—The above is all the Material intelligence I was able to extract from him. I have directed him to hd Quarters, altho he had a pass from Col: Ogden, not supposing it proper that any person from the Enemy immediately shd pass that way without being seen by Yr Excy and least Col: Ogden shd not have transmitted the acct this man gives (which corresponds with Capt Lewis’s that I had the Honor to transmit to you to day.) I have thought it proper to send a messenger off with this. I am with great respect Yr Excys Humb: Sert

Theok Bland

